DETAILED ACTION
Claims 1-20 are pending examination.
Claims 1, 7 and 16 are independent.
This Office action is non-final.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-14, 16, 17, 19 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vigano, et al. (US Patent Publication 2018/0187478 A1) in view of Cartrette, et al. (US Patent Publication 2017/0208667 A1).
Regarding claim 1, Vigano teaches a method of controlling a non-light emitting, variable transmission device, comprising:
providing one or more non-light emitting, variable transmission devices [Fig 2; system 200], at least one router [Fig 2, Master Controller 203 receives power and routes power to Network controllers and/or window controllers], and one or more class 2 certified controllers [0102; class 2 control panel (controllers) may be used] [0071; the control panel(s) in a power distribution network may all be class 2 devices];
sending up to 500 watts of power from the at least one router to the one or more controllers [0062; the controller may receive up to 600 V];
sending no more than 24 V-A to each of the one or more non-light emitting, variable transmission devices [0060, 0069; the energy is distributed to the controller at a voltage of about 24 V].
Cartrette teaches another power system with class 2 devices and further teaches
providing one or more non-light emitting, variable transmission devices, at least one router  [0014; the controller connects to other controllers via a router], and one or more class 2 certified controllers [0006; controller provides NEC class 2 outputs];
sending up to 500 watts of power from the at least one router to the one or more controllers [0022; the circuits receive voltages that do not exceed 600 Volts];
conditioner outputs a 0-10 V dimming control signal] [0006; controller provides NEC class 2 outputs]; and
sending no more than 24 V-A to each of the one or more non-light emitting, variable transmission devices  [0020; the particular level of the 0-10 V signal output from circuitry 300 is determined by a PWM signal output by the controller].
It would have been obvious to one of ordinary skill in the art before the effective filing date to combine the teachings of Vigano and Cartrette.  Vigano teaches networks for powering electrochromic windows using class 2 controllers and teaches receiving a high voltage input power at a controller and routing power to window controllers to output lower voltages used to control the state of a window as a clear state, a tinted state, or other state between fully clear or tinted.  Cartrette teaches another power system and similarly teaches using class 2 controllers to receive a high input power and delivering lower DC power control signals to devices requiring a control signals such as a dimmer.  One of ordinary skill in the art would have motivation to use the PWM controlled outputs to output a variable low DC power to devices within the power system within the multi-window system of Vigano to independently control the tint state of multiple windows at the same time. 
Regarding claim 2, Vigano in view of Cartrette teaches the method of claim 1, and Vigano further teaches wherein sending no more than 24 V-A to the one or more non-light emitting, variable transmission devices is done by the one or more class 2 certified controllers [0060, 0069; the energy is distributed to the controller at a voltage of about 24 V].

Regarding claim 3, Vigano in view of Cartrette teaches the method of claim 1, and Vigano further teaches further comprising switching the one or more non-light emitting variable transmission devices from a first state to a second state [0029; a voltage source operable to apply an electric potential across the electrochromic stack effects the transitions of the electrochromic device from a clear state to a tinted state].
It would have been obvious to one of ordinary skill in the art before the effective filing date to combine the teachings of Vigano and Cartrette for the same reasons as disclosed above.
Regarding claim 4, Vigano in view of Cartrette teaches the method of claim 3, and Vigano further teaches wherein the first state is full clear and the second state is full tint [0029; a voltage source operable to apply an electric potential across the electrochromic stack effects the transitions of the electrochromic device from a clear state to a tinted state].
It would have been obvious to one of ordinary skill in the art before the effective filing date to combine the teachings of Vigano and Cartrette for the same reasons as disclosed above.
Regarding claim 5, Vigano in view of Cartrette teaches the method of claim 3, and Vigano further teaches wherein the first state is full tint and the second state is full clear [0029; a voltage source operable to apply an electric potential across the electrochromic stack effects the transitions of the electrochromic device from a clear state to a tinted state].
It would have been obvious to one of ordinary skill in the art before the effective filing date to combine the teachings of Vigano and Cartrette for the same reasons as disclosed above.
transitioning to different tint levels].
It would have been obvious to one of ordinary skill in the art before the effective filing date to combine the teachings of Vigano and Cartrette for the same reasons as disclosed above.
Regarding claim 7, Vigano teaches a method of controlling a non-light emitting, variable transmission device, comprising:
providing one or more non-light emitting, variable transmission devices [Fig 2; system 200], at least one router [Fig 2, Master Controller 203 receives power and routes power to Network controllers and/or window controllers], and one or more class 2 certified controllers [0102; class 2 control panel (controllers) may be used] [0071; the control panel(s) in a power distribution network may all be class 2 devices];
sending up to 500 watts of power from the at least one router to the one or more controllers [0062; the controller may receive up to 600 V]; and
sending no more than 24 V-A to each of the one or more non-light emitting, variable transmission devices, sending no more than 12 V-A to each of the one or more non-light emitting is by the one or more class 2 certified controllers [0060, 0069; the energy is distributed to the controller at a voltage of about 24 V].
	Cartrette teaches another power control method and further teaches providing one or more non-light emitting, variable transmission devices, at least one router [0014; the controller connects to other controllers via a router], and one or more class 2 certified controllers [0006; controller provides NEC class 2 outputs];
the circuits receive voltages that do not exceed 600 Volts];
regulating the power from the at least one router, wherein regulating the power from the at least one router is by the one or more class 2 certified controllers [0019; conditioner outputs a 0-10 V dimming control signal] [0006; controller provides NEC class 2 outputs]; and
sending no more than 24 V-A to each of the one or more non-light emitting, variable transmission devices, sending no more than 12 V-A to each of the one or more non-light emitting is by the one or more class 2 certified controllers [0020; the particular level of the 0-10 V signal output from circuitry 300 is determined by a PWM signal output by the controller].
It would have been obvious to one of ordinary skill in the art before the effective filing date to combine the teachings of Vigano and Cartrette for the same reasons as disclosed above.
Regarding claim 8, Vigano in view of Cartrette teaches the method of claim 7, and Cartrette further teaches wherein the one or more class 2 certified controllers sends no more than 8 V-A to the one or more non-light emitting, variable transmission devices after receiving up to 500 watts of power [0020; the particular level of the 0-10 V signal output from circuitry 300 is determined by a PWM signal output by the controller].
It would have been obvious to one of ordinary skill in the art before the effective filing date to combine the teachings of Vigano and Cartrette for the same reasons as disclosed above.
Regarding claim 9, Vigano in view of Cartrette teaches the method of claim 7, and Cartrette further teaches wherein the one or more class 2 certified controllers sends no more than 3 V-A to the one or more non-light emitting, variable transmission devices after receiving up to 500 watts of power [0020; the particular level of the 0-10 V signal output from circuitry 300 is determined by a PWM signal output by the controller].

Regarding claim 10, Vigano in view of Cartrette teaches the method of claim 1, and Vigano further teaches wherein the one or more non-light emitting, variable transmission devices comprises:
a substrate [0029, Fig 1, substrate 102];
a first transparent conductive layer [0029, Fig 1; conductive layer 104];
a second transparent conductive layer [0029, Fig 1; conductive layer 114];
an electrochromic layer disposed between the first transparent conductive layer and the second transparent conductive layer [0029, Fig 1; electrochromic layer 106]; and
a counter electrode layer disposed between the first transparent conductive layer and the second transparent conductive layer [0029, Fig 1; counter electrode layer 110].
It would have been obvious to one of ordinary skill in the art before the effective filing date to combine the teachings of Vigano and Cartrette for the same reasons as disclosed above.
Regarding claim 11, Vigano in view of Cartrette teaches the method of claim 10, and Vigano further teaches wherein the substrate is a material selected from the group consisting of a glass [0036], sapphire, aluminum oxynitride, spinel, polyalkene, polycarbonate, polyester, polyether, polyethylene, polyimide, polysulfone, polysulfide, polyurethane, polyvinylacetate, another suitable transparent polymer [0059], or a co-polymer of the foregoing, borosilicate glass, and any combination thereof [0059].
It would have been obvious to one of ordinary skill in the art before the effective filing date to combine the teachings of Vigano and Cartrette for the same reasons as disclosed above.

It would have been obvious to one of ordinary skill in the art before the effective filing date to combine the teachings of Vigano and Cartrette for the same reasons as disclosed above.
Regarding claim 13, Vigano in view of Cartrette teaches the method of claim 10, and Vigano further teaches wherein the second transparent conductive layer is a material selected from the group consisting of a tin oxide [0002], zinc oxide doped with a trivalent element, such as Al, Ga, In, a fluorinated tin oxide, a sulfonated polymer [0059], polyaniline, polypyrrole, poly(3,4-ethylenedioxythiophene), and can include gold, silver, copper, nickel [0059], aluminum, and any combination thereof.
It would have been obvious to one of ordinary skill in the art before the effective filing date to combine the teachings of Vigano and Cartrette for the same reasons as disclosed above.
Regarding claim 14, Vigano in view of Cartrette teaches the method of claim 10, and Vigano further teaches wherein the electrochromic layer is a material selected from the group consisting of WO3, V20s5, MoO3, Nb2Os, TiO2, CuO, Ir203, Cr2O3, Co203, Mn2O3, and any combination thereof [0002].
It would have been obvious to one of ordinary skill in the art before the effective filing date to combine the teachings of Vigano and Cartrette for the same reasons as disclosed above.
system 200]; a power device [Fig 2; Master controller 203]; and
one or more class 2 certified controllers [0071; the control panel(s) in a power distribution network may all be class 2 devices], 
wherein the power device is configured to provide up to 500 Watts of power to the one or more controllers [0062; the controller may receive up to 600 V], and 
wherein the controller is configured to provide at most 24 V-A to the one or more non-light emitting, variable transmission devices [0060, 0069; the energy is distributed to the controller at a voltage of about 24 V].
Cartrette teaches another power control system and further teaches comprising: one or more non-light emitting, variable transmission devices; a power device [0014; the controller connects to other controllers via a router]; and
one or more class 2 certified controllers  [0006; controller provides NEC class 2 outputs], 
wherein the power device is configured to provide up to 500 Watts of power to the one or more controllers [0022; the circuits receive voltages that do not exceed 600 Volts], and wherein the controller is configured to provide at most 24 V-A to the one or more non-light emitting, variable transmission devices  [0019; conditioner outputs a 0-10 V dimming control signal] [0006; controller provides NEC class 2 outputs] [0020; the particular level of the 0-10 V signal output from circuitry 300 is determined by a PWM signal output by the controller].
It would have been obvious to one of ordinary skill in the art before the effective filing date to combine the teachings of Vigano and Cartrette for the same reasons as disclosed above.

It would have been obvious to one of ordinary skill in the art before the effective filing date to combine the teachings of Vigano and Cartrette for the same reasons as disclosed above.
Regarding claim 19, Vigano in view of Cartrette teaches the system of claim 18, and Vigano further teaches wherein each of the half-bridge current limiting devices limits an output of power from the controller to at most 24 V-A [0060, 0069; the energy is distributed to the controller at a voltage of about 24 V].
It would have been obvious to one of ordinary skill in the art before the effective filing date to combine the teachings of Vigano and Cartrette for the same reasons as disclosed above.
Regarding claim 20, Vigano in view of Cartrette teaches the system of claim 16, and Vigano further teaches further comprising one or more cables to connect the one or more controllers to the one or more non-light emitting, variable transmission devices after receiving up to 500 watts of power [0062; the controller may receive up to 600 V].
It would have been obvious to one of ordinary skill in the art before the effective filing date to combine the teachings of Vigano and Cartrette for the same reasons as disclosed above.

Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vigano, et al. (US Patent Publication 2018/0187478 A1) in view of Cartrette, et al. (US Patent Publication 2017/0208667 A1) and further in view of  Shrivastava, et al. (US Patent Publication 2019/0138704 A1).

However, Shrivastava teaches another system for controlling power to window controllers to control the tint state of the windows and further teaches wherein the counter electrode layer is a material selected from the group consisting of Ta2Os, ZrO2, HfO2, Sb2O3, nickel oxide (NiO, Ni2O3, or combination of the two), and doped with Li, Na, and H, and any combination thereof [0100; electrode layer may include nickel oxide, as well as doped forms thereof].
It would have been obvious to one of ordinary skill in the art before the effective filing date to combine the teachings of Shrivastava with Vigano and Cartrette.  Vigano teaches networks for powering electrochromic windows using class 2 controllers and teaches receiving a high voltage input power at a controller and routing power to window controllers to output lower voltages used to control the state of a window as a clear state, a tinted state, or other state between fully clear or tinted.  Cartrette teaches another power system and similarly teaches using class 2 controllers to receive a high input power and delivering lower DC power control signals to devices requiring a control signals such as a dimmer.  One of ordinary skill in the art would have motivation to use the PWM controlled outputs to output a variable low DC power to devices within the power system within the multi-window system of Vigano to independently control the tint state of multiple windows at the same time. Like Vigano, Shrivastava teaches another system for controlling power delivered to window power controllers to control the tinting of windows.  Shrivastava further teaches additional materials that may be used within the .

Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vigano, et al. (US Patent Publication 2018/0187478 A1) in view of Cartrette, et al. (US Patent Publication 2017/0208667 A1) and further in view of Wang, et al. (US Patent Publication 2017/0077799 A1).
Regarding claim 18, Vigano in view of Cartrette teaches the system of claim 16, but may not explicitly teach wherein each of the class 2 certified controllers further includes a half-bridge current limiting device.
	However, Wang teaches wherein each of the controllers further includes a half-bridge current limiting device [0037; by incorporating the half-bridge based converter, the system reduces total power device losses, which would place additional stress on the converter cooling system and enclosure design of the embodiment] [Claim 15; controller coupled to the half-bridge].
It would have been obvious to one of ordinary skill in the art before the effective filing date to combine the teachings of Wang with Vigano and Cartrette.  Vigano teaches networks for powering electrochromic windows using class 2 controllers and teaches receiving a high voltage input power at a controller and routing power to window controllers to output lower voltages used to control the state of a window as a clear state, a tinted state, or other state between fully clear or tinted.  Cartrette teaches another power system and similarly teaches using class 2 controllers to receive a high input power and delivering lower DC power control signals to 
Wang teaches another power system and further teaches the controllers include a half-bridge current limiter.  One of ordinary skill would have motivation to include the half-bridge current limiter in the class 2 certified controllers of Vigano and Cartrette to reduce total power device losses [0037; by incorporating the half-bridge based converter, the system reduces total power device losses, which would place additional stress on the converter cooling system and enclosure design of the embodiment].

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Vigano, et al. (US Patent Publication 2019/0294017 A1), teaches a power system for using class 2 controllers for controlling a plurality of windows wherein the windows are controlled to transition windows between states (a clear state, partially tinted state, or fully tinted state).

Ryan, et al. (US Patent Publication 2018/0052429 A1), teaches another power control system using class 2 power controllers to relay power to a controlled devices [0055]

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT A CASSITY whose telephone number is (571)270-3150. The examiner can normally be reached M-F: 7:30-4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Lee can be reached on 571-272-3667. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ROBERT A. CASSITY
Primary Examiner
Art Unit 2115



/ROBERT A CASSITY/Primary Examiner, Art Unit 2115                                                                                                                                                                                                        1 December 2021